internal_revenue_service appeals_office watt avenue sa sacramento ca department of the treasury employer_identification_number date person to contact employee 1d number nae number release date uil certified mail dear we considered your appeal of the adverse action proposed by the director exempt_organizations rulings and agreements this is our final_determination that you do not qualify for exemption from federal_income_tax under internal_revenue_code the code sec_501 as an organization described in sec_501 of the code our adverse determination was made for the following reasons organizations exempt from tax under sec_501 of the internal_revenue_code must be clubs organized and operated exclusively for pleasure recreation and other non-profitable purposes but does not apply to any club if any part of its net_earnings inures to the benefit of any private shareholder in general this exemption extends to social and recreation clubs which are supported solely by membership fees dues and assessments your organization does not operate for pleasure recreation and other non-profitable purposes and promote commingling of your members with personal contacts and fellowship as a material part of your organization and its membership of individuals therefore you are not an organization described in code sec_501 you are required to file federal_income_tax returns on forms file your returns with the appropriate internal_revenue_service center per the instructions of the return for further instructions forms and information please visit www irs gov we will make this letter and the proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information we have provided to you ina separate mailing notice notice of intention to disclose please review the notice and the documents attached that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in one of the following three venues united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia a petition or complaint in one of these three courts must be filed within days from the date this determination_letter was mailed to you please contact the clerk of the appropriate court for rules and the appropriate forms for filing petitions for declaratory_judgment by referring to the enclosed publication you may write to the courts at the following addresses united_states tax_court second street n w washington d c u s court of federal claims madison place n w washington d c u s district_court for the district of columbia constitution ave n w washington d c processing of income_tax returns and assessments of any taxes due will not be delayed if you file a petition for declaratory_judgment under sec_7428 of the internal_revenue_code you may also be eligible for help from the taxpayer_advocate_service tas tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs if you qualify for tas assistance which is always free tas will do everything possible to help you visit www taxpayeradvocate irs gov or call if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours appeals team manager enclosure publication department of the treasury internal_revenue_service irs p o box cincinnati oh legend pp q r s t u b c d dollars dollar_figure e dollars dollar_figure dollar_figure fdollars gdotars dollar_figure dollars dollar_figure dear date jan employer id number contact person id number contact telephone number contact fax number - uil j dollars dollar_figure k m dollars dollar_figure n dollars dollar_figure o dollars dollar_figure p dollars dollar_figure q dollars dollar_figure we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issues are you organized and operated for pleasure recreation and other non-profitable purposes as defined in sec_501 of the code no for the reasons given below facts you were formed as a nonprofit corporation with members on p in the state of q you were previously granted tax exemption under sec_501 of the code your exemption was automatically revoked on may letter rev - catalog number 47628k 20xx for failure_to_file form_990 form 990ez or 990n for three consecutive years accordingly you submitted the form_1024 application_for exemption your articles of incorporation state your primary purpose is to construct own maintain and operate a swim club and other community recreational facilities according to your form_1024 you have been inactive since s because your swimming pool had to be closed due to soil subsidence and ground movement causing the pool walls to crack and disintegrate at a general meeting in s your members swimming activities you sold the property in t which was over a decade later voted to close the doors to all your activities between s and t primarily consisted of maintaining the grounds and a large recreational hall which had a pool table card tables a sink stove refrigerator and restrooms annual work parties comprised of active members organized to do repair and maintenance such as pulling weeds needed painting and generally kept up your property in a presentable condition you explained these work parties resulted in bringing the members together for social gatherings using the club premises your members also held special events for birthdays and weddings moreover your recreation hall was used once by the local county as an election polling place for one year after the pool was closed your recreation hall was also used by a local high school for graduation night workshops no dues or revenues were collected after s about seven years after the pool closed you began searching for members who may own a share in your assets an attorney advised you to mail a letter to the last_known_address of all resigned members all members replying to the request for membership status were required to pay current any unpaid past dues from the last dues they had paid to year s these amounts would be adjusted to the individual equity share upon dissolution and disbursement of any remaining funds you may have you eventually found c members these members met at the end of u and decided to dispose_of the property expenses between s and t k years consisted of the following property taxes d dollars fire liability insurance premiums e dollars tree removal costs f dollars g dollars administrative expenses subtotal h dollars in addition there were various miscellaneous service expenses including computer secretarial property maintenance and administrative fees for k years and totaled j dollars the portion of these expenses requiring contemporary disbursement of cash was funded by members who made advances to you totaling m dollars of this your treasurer and your president who are husband and wife paid about n dollars basis in this property land building and improvements was approximately o dollars the sale resulted in an approximate gain of p dollars before taking into account all the carrying costs of the property for the years s to t these carrying costs include property taxes fire and liability insurance maintenance administrative and other expenses totaling q dollars spread over k years the loans were repaid from these proceeds letter rev catalog number 47628k law sec_501 of the code provides for the exemption from federal_income_tax of clubs organized for pleasure recreation and other non-profitable purposes substantially_all of the activities of which are for such purposes and no part of the net_earnings of which inures to the benefit of any private shareholder sec_1_501_c_7_-1 provides as follows a the exemption provided by sec_501 applies only to clubs which are organized and operated exclusively for pleasure recreation and other nonprofitable purposes but does not apply to a club ifany part of its net_earnings inures to the benefit of any private shareholder in general this exemption extends to social and recreation clubs which are supported solely by membership fees dues and assessments however a club otherwise entitled to exemption will not be disqualified because it raises revenue from members through the use of club facilities or in connection with club activities b a club which engages in business such as making its social and recreational facilities available to the general_public or by selling real_estate timber or other products is not organized and operated exclusively for pleasure recreation and other nonprofitable purposes and is not exempt under sec_501 uscs sec_501 solicitation by advertisement or otherwise for public patronage of its facilities is prima facie evidence that the club is engaging in business and is not being operated exclusively for pleasure recreation or social purposes however an incidental sale of property will not deprive a club of its exemption revrul_58_589 1958_2_cb_266 sets forth the criteria for determining whether an organization qualifies for tax-exempt status per internal_revenue_code sec_501 the ruling provides that a commingling of the members must play a material part in the life of the organization as indicated by an established membership of individuals personal contacts and fellowship revrul_69_232 1991_1_cb_154 held that an organization is exempt under sec_501 of the internal_revenue_code where the organization sold the property to land developers at a profit the club then used the proceeds to purchase land and build a more modern clubhouse and golf course farther out in the country revrul_69_635 c b in situation held that an organization was not exempt under sec_501 of the internal_revenue_code because the organization was designed to provide services to its members and there was no significant commingling of members application of law you do not meet sec_501 of the code and c -1 a of the regulations because you have not shown that you are both organized and operated substantially for pleasure recreation or other nonprofitable purposes you have not conducted substantial social and recreational activities since s over a decade ago when your membership voted to close the pool in addition you have not had an active membership and have collected no dues past s nor had any other sources of revenue your annual work-parties with b members held to conduct physical property maintenance does not constitute social or recreational activities letter rev catalog number 47628k similar to revenue rulings and you do not qualify under c as you have provided no evidence of regular commingling of members you have not had an established membership of individuals since s you only located former inactive members after an attorney advised you to for dissolution purposes your only gatherings have consisted of work parties of b members who met annually to clean up your property you are not similar to the organization described in the revrul_69_232 because while you did sell the property it was your intent to dissolve and distribute the net_proceeds to your inactive members you did not buy and relocate your facility to continue your activities conclusion you are not organized and operated for pleasure recreation and other non-profitable purposes as defined in sec_501 of the code further your have had no regular activities and are not organized and operated substantially for pleasure recreation and other nonprofitable purpose for these reasons you do not qualify under sec_501 of the code if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e e e e e your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with an explanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative e one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete -_ letter rev catalog number 47628k your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we’ll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we’ll continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we’ll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail internal_revenue_service eo determinations quality assurance room p o box cincinnati oh street address for delivery service internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we'll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter letter rev catalog number 47628k enclosure publication sincerely jeffrey i cooper director exempt_organizations rulings and agreements letter rev catalog number 47628k -
